454 F.2d 809
Daniel A. BURNS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1615.
United States Court of Appeals,Ninth Circuit.
Jan. 10, 1972.

R. Lamar Couser, Tucson, Ariz., for plaintiff-appellant.
Richard K. Burke, U. S. Atty., William C. Smitherman, Asst. U. S. Atty., Tucson, Ariz., for defendant-appellee.
Before CHAMBERS, DUNIWAY and TRASK, Circuit Judges.
PER CURIAM:


1
In 1967, Burns was convicted of violating the Dyer Act, 18 U.S.C. Sec. 2312, and we affirmed.  Burns v. United States, 9 Cir., 1968, 390 F.2d 659.  The present appeal is from an order denying Burns' petition to set aside his conviction, filed under 28 U.S.C. Sec. 2255.  The trial judge held an evidentiary hearing at which Burns, his trial counsel, and the chief deputy clerk of the court testified.  The judge also had before him the transcript of the trial.  He made detailed findings of fact and conclusions of law and rejected each of Burns' 12 grounds for relief.


2
We have examined them all and affirm.  One claim is frivolous.  The other eleven are, to the extent that they are factual, refuted by the findings, which, rather than being clearly erroneous, are clearly right.  To the extent that they present questions of law, they are precluded by decisions of this court or of the Supreme Court or both.  We see no profit to anyone in a detailed discussion of any of them.  We commend Burns' appointed counsel for the careful and professional manner in which he conducted the proceeding, and the trial judge for his thorough and painstaking consideration of Burns' claims.


3
Affirmed.